Citation Nr: 0021849	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right knee treatment received in 
September 1995 at the Bay Pines, Florida VA Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1946 
to May 1948 and almost continuous service from April 1951 to 
April 1964.  

The current appeal comes before the Board of Veterans Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in No. Little Rock, Arkansas. 

In a March 1999 statement, the veteran raised the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for surgery performed in September 1998 at 
the Bay Pines VAMC and also expressed his desire to reopen 
his claim for his service-connected dental condition.  These 
issues are referred to the RO for appropriate action.  

Additionally, in statements received at the Board of 
Veterans' Appeals (Board) in February 2000, the veteran 
referred to several disabilities not currently on appeal.  
These documents, however, are unclear as to whether the 
veteran wishes to pursue claims for service connection for 
these disorders.  Accordingly, the RO is requested to contact 
the veteran to clarify this matter.  


REMAND

A review of the claims folder indicates that, in December 
1998, the veteran executed a VA Form 21-22, Appointment Of 
Veterans Service Organization As Claimant's Representative 
(VA Form 21-22), in which he appointed the American Legion as 
his representative.  Thereafter, in a letter dated in January 
2000, the veteran referred to the American Legion and the 
Florida Department of Veterans' Affairs but then explained 
that he had requested, and had been given, a new 
representative.  However, the veteran did not submit a new 
VA Form 21-22 in favor of his new representative.  
Furthermore, accompanying the veteran's statement is a 
February 2000 memorandum from the Florida Department of 
Veterans' Affairs.  

Pertinent law and regulations provide that a veteran may only 
appoint one representative at a time.  See 38 U.S.C.A. 
§ 7105(b)(2) (West 1991) and 38 C.F.R. §§ 14.631(c)(1), 
20.601 (1999) (stipulating that not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim).  The Board is of the 
opinion that the matter of the veteran's representation 
should be clarified.  

While the veteran's case was pending before the Board, the 
veteran submitted additional evidence pertaining, in 
pertinent part, to his right knee and hemorrhoids.  The RO 
has not had an opportunity to review this additional 
evidence. 

With respect to the issue of entitlement to a compensable 
disability evaluation for service-connected hemorrhoids, the 
Board initially finds that this claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  In addition, 
the Board notes that VA has a duty to assist veterans who 
have submitted a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 
(Fed.Cir. 1997).  The duty to assist may include a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In this regard, the Board notes that the veteran last 
underwent a VA examination for his hemorrhoids in January 
1997.  The examiner diagnosed hemorrhoids by history 
Subsequently medical records dated in January 1998 contain 
and assessment of rectal fissuring or hemorrhoids.  Based on 
this additional evidence, the Board concludes that another VA 
examination is warranted.  

The veteran has received treatment, and has undergone 
evaluations, at the Bay Pines VAMC.  On remand, an attempt 
should be made to obtain copies of records of recent 
treatment that the veteran may have received for his 
service-connected hemorrhoids at this VA medical facility.  
See Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

Accordingly, the veteran's claims are REMANDED to the RO for 
completion of the following actions:  

1.  The RO should contact the veteran and 
request that he clarify the recognized 
organization, attorney, or agent (if any) 
which he desires to represent him in the 
current appeal.  The RO is requested to 
furnish the veteran a VA Form 21-22 and 
should instruct him to complete and to 
return this document to the RO if he 
wishes to appoint an authorized 
representative other than the American 
Legion. 

2.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all private medical records 
pertaining to recent treatment of his 
hemorrhoids which are not on file. 

3.  The RO should request the VA medical 
facility in Bay Pines to furnish copies 
of all current treatment records.

4.  Thereafter, a VA examination by an 
appropriate specialist should be 
conducted to determine the nature and 
severity of his service-connected 
hemorrhoids.  All testing deemed 
necessary should be completed.  The 
veteran should be informed of the 
importance of reporting for this 
examination, and notice to the veteran 
should be documented in the record.  See 
38 C.F.R. § 3.655.  See also Wood v. 
Derwinski, 1 Vet.App. 191 (1991) and 
Hayes v. Brown, 5 Vet.App. 60, 68 (1993).  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
specifically state whether the veteran 
currently has hemorrhoids.  If so, the 
examiner should discuss whether the 
hemorrhoids are large or thrombotic and 
irreducible; have excessive redundant 
tissue evidencing frequent recurrences; 
and involve persistent bleeding, 
secondary anemia, or fissures. 

4.  The RO should then re-adjudicate the 
issues in appellate status.  The RO 
should ensure that the representative has 
had the opportunity to review the claims 
folder. 

If the determinations remain unfavorable to the veteran, the 
RO should furnish the veteran and his representative with a 
supplemental statement of the case and an opportunity to 
respond.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration.  

The veteran may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); and Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



